Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Dependent claim 9 is objected to as being dependent on a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to the applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 10-03-17 and assigned to Waymo™ and in view of U.S. Patent No.: US9880551B2 to Lacaze et al. that was filed in 2015 and in view of U.S. Patent No.: 9836895 B1 to Nygaard et al that was filed in 2015. 
Herbach discloses “…1. (Original) A route generation device for generating a travel route of a moving body, the route generation device comprising: (See FIG. 15a that shows a touchscreen 1500 where a new proposed trajectory 1550 in FIG. 15b can be made for the vehicle 1530 to avoid the object 1542 and FIG. 15c where the speed 1562 may also be altered; see FIG. 19A, block 1901; see Col. 22, lines 28 to 67; see Col. 24, lines 1-65)”.
an acquisition portion configured to acquire object data indicating a shape of an object; and, (see col. 6, lines 18 to 39) (see LIDAR unit 1626 in FIG. 16 and camera 1628 and obstacle detector 1630-1634 where the vehicle approaches the items and detects the items)
a controller configured to set the travel route of the moving body based on the object data, wherein(see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35).
the controller is configured to(see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35).
Herbach is silent but Lacaze et al. teaches “…define a virtual space corresponding to a predetermined real space… place the object in the virtual space,”  (see col. 4, lines 1-55 and claim 1-14)
Herbach discloses “…including a moving range for the moving body, (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision) 
    PNG
    media_image1.png
    677
    501
    media_image1.png
    Greyscale

manage a plurality of regions that the virtual space is divided into, the plurality of divided regions each having a predetermined three-dimensional shape,  (see FIG. 15c where the vehicle 1530 is about to enter the virtual space and output on the display and will collide with the cow 1542 and instead the av is controlled to move according to a different spline trajectory 1550 and 1564)
…set a region that overlaps the object among the plurality of divided regions as a no-go zone where the moving body 1s not allowed to pass, and(see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision)
set a region that does not overlap the object among the plurality of divided regions as an available zone where the moving body is allowed to move. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision);
It would have been obvious for one of ordinary skill in the art before the time the effective disclosure was made to combine the teachings of the Lacaze et al. with the disclosure of the primary reference to Herbach since the Lacaze et al. teaches that a first UAV vehicle can be projected in a virtual space using a head mounted oculus rift device. The uav can be provided in a virtual space and controlled using a 3d stereo google image in a virtual reality type manner.  See abstract and claims 1-14 and col. 4 to col. 5, line 10 of Lacaze et al. 
Claim 1 is amended to recite and the primary reference is silent but Nygaard teaches  “…divide the virtual space into a plurality of regions , the plurality of divided regions each having a predetermined three-dimensional shape,  (see FIG. 6 where a 3d virtual space is provided and a number of virtual objects are provided in a divided region of a cross walk to test a vehicle)
place the object in the virtual space by associating a three-dimensional coordinate system of the object with a three-dimensional coordinate system of the virtual space, (see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100; see FIG. 11 where the location of the vehicle is provided in three dimensions xbo, ybo, zbo, etc. and the heading is provided hbo and the acceleration value and in Fig. 10 a contact with a virtual object 830 is also provided)
set a region out of the plurality of divided regions in the virtual space that overlaps the object among the plurality of divided regions as a no-go zone where the moving body is not allowed to pass, and(see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100 and where the av can avoid the vehicle are steer around or stop; see block 830 in FIG. 10 where the contact with the virtual object is prohibited for each position) (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)
set a region out of the plurality of divided regions in the virtual space that does not overlap the object among the plurality of divided regions as an available zone where the moving body is allowed to move”. (see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100 and where the vehicle does not intersect the path of the virtual av  860 and the virtual person 850; see block 1200-1250 where the av is moved to avoid both the fictious sensor datae and the real sensor data in block 1240 at all ) (see FIG. 6-9 and where the response of the vehicle in response to the movable virtual objects is recorded to evaluate the av; see claims 1-14 and where the cloud server can indicate that the camera sensor is not functioning correctly);

    PNG
    media_image2.png
    1005
    809
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time the effective disclosure was made to combine the teachings of the Nygaard et al. with the disclosure of the primary reference to Herbach since the Nygaard et al. teaches that an autonomous vehicle can be driving in a 3d virtual space. The processor can be provided in a virtual space to introduce virtual objects in the 3d virtual space that also has real object in the virtual space.  The virtual space can include a first virtual object of a person 850 and a second virtual object as a virtual vehicle 860 (see FIG. 8).   The av can be controlled in a three-dimensional space (see FIG. 10, x, y, z location, heading and acceleration 822-834) to avoid the virtual object (see block 830) and avoid the real objects to test the sensors and drive around and avoid all objects and virtual objects using a 3d stereo google image in a virtual reality type manner.  See abstract and claims 1-14 and col. 10, line 30 to col. 11, line 25 of Nygaard et al. 

Herbach discloses “…2. (Original) The route generation device according to claim 1, wherein the controller is configured to set the travel route by specifying the divided region in the available zone. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision)
Herbach discloses “…3. (Original) The route generation device according to claim 1, further comprising a display configured to display the no-go zone and the available zone in a visually distinguishable manner with each other. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision);
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.: 8,849,494 B1 to Herbach which was filed on 3-15-13 (hereinafter “Herbach”) which is prior to the effective date of 10-03-17 and assigned to Waymo™ and in view of U.S. Patent No.: US9880551B2 to Lacaze et al. that was filed in 2015 and in view of Nygaard. 

    PNG
    media_image1.png
    677
    501
    media_image1.png
    Greyscale

Herbach discloses “…4 (Original) The route generation device according to claim 1, wherein the controller is configured to
compare travel routes of a plurality of moving bodies with each other, (see splines 1550 and 1564)
determine whether or not there is an identical divided region in the travel routes of the plurality of moving bodies, and (see splines 1550 and 1564)
change the travel route in a case where there is the identical divided region”.  (see splines 1550 and 1564) . (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision);
 
Herbach discloses “…5. (Original) A moving body that moves along a travel route, the moving body comprising: (See FIG. 15a that shows a touchscreen 1500 where a new proposed trajectory 1550 in FIG. 15b can be made for the vehicle 1530 to avoid the object 1542 and FIG. 15c where the speed 1562 may also be altered; see FIG. 19A, block 1901; see Col. 22, lines 28 to 67; see Col. 24, lines 1-65)”.
a position detector configured to detect a current location of the moving body; , (see col. 6, lines 18 to 39) (see LIDAR unit 1626 in FIG. 16 and camera 1628 and obstacle detector 1630-1634 where the vehicle approaches the items and detects the items)
a driver configured to move the moving body; and
a controller configured to control the driver based on the current location and the travel route, wherein (see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35). (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision)
the travel route is set by specifying a divided region in an available zone (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision)
Herbach is silent but Lacaze et al. teaches “… in a virtual space ,”  (see col. 4, lines 1-55 and claim 1-14)
It would have been obvious for one of ordinary skill in the art before the time the effective disclosure was made to combine the teachings of the Lacaze et al. with the disclosure of the primary reference to Herbach since the Lacaze et al. teaches that a first UAV vehicle can be projected in a virtual space using a head mounted oculus rift device. The uav can be provided in a virtual space and controlled using a 3d stereo google image in a virtual reality type manner.  See abstract and claims 1-14 and col. 4 to col. 5, line 10 of Lacaze et al. 

Herbach discloses “…defined corresponding to a predetermined real space including a moving range for the moving body, (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision) the virtual space being divided into a plurality of regions each having a predetermined three-dimensional shape, (see FIG. 15c where the vehicle 1530 is about to enter the virtual space and output on the display and will collide with the cow 1542 and instead the av is controlled to move according to a different spline trajectory 1550 and 1564) each of the plurality of divided regions being set as a no-go zone where the moving body is not allowed to pass (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision)or as the available zone where the moving body is allowed to pass”. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision)
Herbach discloses “…6. (Currently Amended) A _ non-transitory computer-readable recording medium storing a program for generating a travel route of a moving body, the program causing a computer to execute: (See FIG. 15a that shows a touchscreen 1500 where a new proposed trajectory 1550 in FIG. 15b can be made for the vehicle 1530 to avoid the object 1542 and FIG. 15c where the speed 1562 may also be altered; see FIG. 19A, block 1901; see Col. 22, lines 28 to 67; see Col. 24, lines 1-65)”.
Herbach is silent but Lacaze et al. teaches “…defining a virtual space .. placing an object in the virtual space; ,”  (see col. 4, lines 1-55 and claim 1-14)
It would have been obvious for one of ordinary skill in the art before the time the effective disclosure was made to combine the teachings of the Lacaze et al. with the disclosure of the primary reference to Herbach since the Lacaze et al. teaches that a first UAV vehicle can be projected in a virtual space using a head mounted oculus rift device. The uav can be provided in a virtual space and controlled using a 3d stereo google image in a virtual reality type manner.  See abstract and claims 1-14 and col. 4 to col. 5, line 10 of Lacaze et al. 

Herbach discloses “…corresponding to a predetermined real space including a moving range for the moving body; (see col. 6, lines 18 to 39) (see LIDAR unit 1626 in FIG. 16 and camera 1628 and obstacle detector 1630-1634 where the vehicle approaches the items and detects the items)
managing a plurality of regions that the virtual space is divided into, the plurality of divided regions each having a predetermined three-dimensional shape; (see FIG. 10, where the av may be processing the data incorrectly and may become stuck and the remote operator cancels the information and intervenes in block 1030; see col. 4, lines 37 to 40 where the  at least one high-level, polygonal or polyhedral representation of an object that obstructs the first trajectory or point cloud representation of the object in the point cloud is ignored and cancelled so the vehicle can drive with the new trajectory and ignore the old incorrect trajectory; see col. 11, line 35).

    PNG
    media_image1.png
    677
    501
    media_image1.png
    Greyscale

setting a region that overlaps the object among the plurality of divided regions as a no-go zone where the moving body is not allowed to move; (see FIG. 15c where the vehicle 1530 is about to enter the virtual space and output on the display and will collide with the cow 1542 and instead the av is controlled to move according to a different spline trajectory 1550 and 1564)
setting a region that does not overlap the object among the plurality of divided regions as an available zone where the moving body is allowed to move; and (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision)
setting the travel route by specifying the divided region in the available zone. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center);  (see also FIG. 6-8 where the host vehicle and the target vehicle are shown as blocks 610, 614 and the trajectory of the host vehicle may indicate a collision if an original trajectory 630 is followed to destination point 632 and a revised trajectory can be input 836 that avoids the collision)
Claim 6 is amended to recite and the primary reference is silent but Nygaard teaches  “…divide the virtual space into a plurality of regions , the plurality of divided regions each having a predetermined three-dimensional shape,  (see FIG. 6 where a 3d virtual space is provided and a number of virtual objects are provided in a divided region of a cross walk to test a vehicle)
place the object in the virtual space by associating a three-dimensional coordinate system of the object with a three-dimensional coordinate system of the virtual space, (see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100; see FIG. 11 where the location of the vehicle is provided in three dimensions xbo, ybo, zbo, etc. and the heading is provided hbo and the acceleration value and in Fig. 10 a contact with a virtual object 830 is also provided)
set a region out of the plurality of divided regions in the virtual space that overlaps the object among the plurality of divided regions as a no-go zone where the moving body is not allowed to pass, and(see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100 and where the av can avoid the vehicle are steer around or stop; see block 830 in FIG. 10 where the contact with the virtual object is prohibited for each position) (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data)
set a region out of the plurality of divided regions in the virtual space that does not overlap the object among the plurality of divided regions as an available zone where the moving body is allowed to move”. (see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100 and where the vehicle does not intersect the path of the virtual av  860 and the virtual person 850; see block 1200-1250 where the av is moved to avoid both the fictious sensor datae and the real sensor data in block 1240 at all ) (see FIG. 6-9 and where the response of the vehicle in response to the movable virtual objects is recorded to evaluate the av; see claims 1-14 and where the cloud server can indicate that the camera sensor is not functioning correctly);

    PNG
    media_image2.png
    1005
    809
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time the effective disclosure was made to combine the teachings of the Nygaard et al. with the disclosure of the primary reference to Herbach since the Nygaard et al. teaches that an autonomous vehicle can be driving in a 3d virtual space. The processor can be provided in a virtual space to introduce virtual objects in the 3d virtual space that also has real object in the virtual space.  The virtual space can include a first virtual object of a person 850 and a second virtual object as a virtual vehicle 860 (see FIG. 8).   The av can be controlled in a three-dimensional space (see FIG. 10, x, y, z location, heading and acceleration 822-834) to avoid the virtual object (see block 830) and avoid the real objects to test the sensors and drive around and avoid all objects and virtual objects using a 3d stereo google image in a virtual reality type manner.  See abstract and claims 1-14 and col. 10, line 30 to col. 11, line 25 of Nygaard et al. 
Herbach is silent but Nygaard teaches  “…7. (New) The route generation device according to claim 1, wherein the display is configured to display the no-go zone, the available zone and the travel route in a visually distinguishable manner with each other, for each divided region. (see FIG. 6 where a 3d virtual space is provided and a number of virtual objects are provided in a divided region of a cross walk to test a vehicle) (see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100; see FIG. 11 where the location of the vehicle is provided in three dimensions xbo, ybo, zbo, etc. and the heading is provided hbo and the acceleration value and in Fig. 10 a contact with a virtual object 830 is also provided)  (see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100 and where the av can avoid the vehicle are steer around or stop; see block 830 in FIG. 10 where the contact with the virtual object is prohibited for each position) (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data) (see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100 and where the vehicle does not intersect the path of the virtual av  860 and the virtual person 850; see block 1200-1250 where the av is moved to avoid both the fictious sensor datae and the real sensor data in block 1240 at all ) (see FIG. 6-9 and where the response of the vehicle in response to the movable virtual objects is recorded to evaluate the av; see claims 1-14 and where the cloud server can indicate that the camera sensor is not functioning correctly);

    PNG
    media_image2.png
    1005
    809
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time the effective disclosure was made to combine the teachings of the Nygaard et al. with the disclosure of the primary reference to Herbach since the Nygaard et al. teaches that an autonomous vehicle can be driving in a 3d virtual space. The processor can be provided in a virtual space to introduce virtual objects in the 3d virtual space that also has real object in the virtual space.  The virtual space can include a first virtual object of a person 850 and a second virtual object as a virtual vehicle 860 (see FIG. 8).   The av can be controlled in a three-dimensional space (see FIG. 10, x, y, z location, heading and acceleration 822-834) to avoid the virtual object (see block 830) and avoid the real objects to test the sensors and drive around and avoid all objects and virtual objects using a 3d stereo google image in a virtual reality type manner.  See abstract and claims 1-14 and col. 10, line 30 to col. 11, line 25 of Nygaard et al. 
Herbach is silent but Nygaard teaches  “…8. (New) The route generation device according to claim 7, wherein the visually distinguishable manner of the display is based on at least one of color coded or transparency. (see figure 8 where the virtual objects are shown as in a dotted line; see FIG. 6 where a 3d virtual space is provided and a number of virtual objects are provided in a divided region of a cross walk to test a vehicle) (see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100; see FIG. 11 where the location of the vehicle is provided in three dimensions xbo, ybo, zbo, etc. and the heading is provided hbo and the acceleration value and in Fig. 10 a contact with a virtual object 830 is also provided)  (see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100 and where the av can avoid the vehicle are steer around or stop; see block 830 in FIG. 10 where the contact with the virtual object is prohibited for each position) (see col. 7, lines 55-67 where the computing device can be local or can be from a cloud server to introduce the testing of the av using the virtual objects and fake data) (see FIG. 8 where an autonomous vehicle can detect 100 a virtual av 860 and a virtual person 850 to test the vehicle 100 and where the vehicle does not intersect the path of the virtual av  860 and the virtual person 850; see block 1200-1250 where the av is moved to avoid both the fictious sensor datae and the real sensor data in block 1240 at all ) (see FIG. 6-9 and where the response of the vehicle in response to the movable virtual objects is recorded to evaluate the av; see claims 1-14 and where the cloud server can indicate that the camera sensor is not functioning correctly);

    PNG
    media_image2.png
    1005
    809
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time the effective disclosure was made to combine the teachings of the Nygaard et al. with the disclosure of the primary reference to Herbach since the Nygaard et al. teaches that an autonomous vehicle can be driving in a 3d virtual space. The processor can be provided in a virtual space to introduce virtual objects in the 3d virtual space that also has real object in the virtual space.  The virtual space can include a first virtual object of a person 850 and a second virtual object as a virtual vehicle 860 (see FIG. 8).   The av can be controlled in a three-dimensional space (see FIG. 10, x, y, z location, heading and acceleration 822-834) to avoid the virtual object (see block 830) and avoid the real objects to test the sensors and drive around and avoid all objects and virtual objects using a 3d stereo google image in a virtual reality type manner.  See abstract and claims 1-14 and col. 10, line 30 to col. 11, line 25 of Nygaard et al. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668